Citation Nr: 1147236	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970, including service in the Republic of Vietnam from May 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for PTSD.

The record reflects that the Veteran has been diagnosed with an anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In November 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, asserting that he served in combat in Vietnam, which has resulted in frequent nightmares and anxiety.  The current evidence of record shows that the Veteran has diagnoses of depression and an anxiety disorder, as well as some PTSD symptoms.  See VA medical records dated in April 2009 and August 2009.  

At his Video Conference in November 2010, the Veteran testified that he served two tours in Vietnam, from May 1968 to May 1970, and was only 18 years old when he was first deployed there.  The Veteran testified that he was assigned to the 483rd Field Service Unit, 266th Battalion.  He was a truck driver and his duties included hauling anything from troops to dead bodies.  The Veteran explained that they had a grave resurrection unit in their company, and sometimes they had to haul bodies (American and Vietnamese soldiers) to the air base.  Occasionally he was responsible for unloading the bodies once they arrived at the air base.  

The Veteran also testified that during some of his driving duties, he was subjected to mortars, rocket fire and the fear of hitting a land mine or booby traps.  He testified that there were definitely times when he felt in fear of his life.  He also reported transported wounded to the evacuation hospital.

The Veteran testified that he currently suffers from terrible dreams where he wakes up in a cold sweat.  He described the dreams as having the same recurring theme:  a fear of the enemy capturing him and his family.  Importantly, the Veteran testified that although he does not have these dreams every night, he has them often enough that he is suffering from a psychiatric disorder as s result.  

The Veteran further testified that during his time in Vietnam, his brother was also serving in Vietnam at the same time, and was injured there.  The Veteran explained that his brother was flown by medivac out of the country.  This also affected him in a negative way.  The Veteran reported that as a result of his brother's injuries, he extended his tour an extra year in Vietnam so that his brother would not have to return.  

The Veteran testified that he did not seek medical help for any mental condition during service in Vietnam or shortly after service because of his young age at the time, and believed that he was too young to realize what was actually bothering him so much at the time.  The Veteran also testified that he began drinking a lot upon his return from Vietnam.

The Veteran's wife testified that the Veteran is violent in his sleep.  She explained that he starts mumbling, and jerking around to the point where she would have to leave the bed.  She explained that he would throw his arms like he was trying to fight somebody.

The Veteran testified that he met with a VA mental health provider for about three minutes and the provider told him that he had some posttraumatic stress, but the provider did not want to put the Veteran on any additional medication because he was already taking 36 pills a day for various other physical ailments.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

Significantly, however, there is no need to corroborate the occurrence of an in-service stressor in order to establish service connection for acquired psychiatric disorders other than PTSD, such as anxiety disorder.  

Based on the amended regulations at 38 C.F.R. § 3.304 (f)(3) and the Veteran's reports of coming under rocket attacks and small arms fire on occasion during service in Vietnam, the Veteran's stressors are conceded.  Based on the Veteran's credible testimony, the Veteran had "service in a location that would potentially involve hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  The Veteran is also competent to state that he has nightmares and difficulty sleeping as a result of reliving those stressful memories from Vietnam.  

Given the Veteran's credible statements regarding his combat-related service, his exposure to incoming rockets, and his fear of land mines and booby traps, as well as diagnoses of anxiety disorder and depression, the Veteran should be afforded a VA examination to determine whether his anxiety disorder and/or depression is related to service, and, whether he has PTSD that is related to service.  

Although the Veteran appears to be functioning fairly well in public, with the ability to interact with friends and has a good relationship with his children, he appears to be suffering silently, at night, with an inability to sleep calmly and frequent nightmares.  He tries to control, or subdue these issues with alcohol.  These issues must be addressed by an examiner.  If the examiner opines that the Veteran's nightmares and night sweats alone are insufficient to produce a chronic psychiatric disorder, which the Veteran attempts to control with heavy drinking, then the examiner must state this in his or her examination report, particularly given that the Veteran has consistently maintained that his psychiatric disorder is manifested by nightmares and night sweats, and the Veteran's wife has testified that the Veteran thrashes around in his sleep as if he is trying to fight people.  Moreover, the Veteran has been diagnosed with depression and an anxiety disorder.  

Accordingly, the case is remanded back to the RO, via the Appeals Management Center in Washington, D.C., for the following action: 

1.  The AOJ should contact the Veteran and request that he provide either medical records or sufficient information about any medical treatment for psychiatric symptoms that would allow the AOJ to attempt to obtain the records on his behalf.  The AOJ should then attempt to obtain any available VA mental health and/or private medical records pertaining to the Veteran's examination or treatment for any psychiatric disability not currently of record.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination to determine the nature and etiology of any psychiatric disability, including PTSD and/or depression and an anxiety disorder.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand, and any additional pertinent evidence added to the record.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should also indicate whether the Veteran meets the criteria for any psychiatric disorders in addition to the previously diagnosed depression and anxiety disorder.  The examiner must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The VA or VA-contracted psychiatrist or psychologist must identify the specific stressor(s)underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In this regard, the examiner should comment on whether the Veteran's reports of frequent nightmares of combat and night sweats, and the increased drinking as an avoidance measure, constitute symptomatology attributable to a diagnosed psychiatric disability.  In the report, the examiner must address whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed PTSD is related to his fear of hostile military or terrorist activity.  If not, is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed PTSD is related to a specific stressor identified by the Veteran.  A complete rationale must be provided for all opinions expressed.  In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's anxiety disorder, depression or any other diagnosed acquired psychiatric disorder other than PTSD, manifested by frequent nightmares and night sweats, and subsequent heavy drinking as an avoidance measure, is related to his active military service.  

If the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, then the examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's anxiety disorder, depression or any other diagnosed acquired psychiatric disorder other than PTSD had its onset during service, or is otherwise related to service.  All opinions must be set forth in detail and explained in the context of the record.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal should be readjudicated in light of all pertinent evidence and legal authority including 38 C.F.R. § 3.304 (f)(3).  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


